EXHIBIT 10.5
April [__], 2010




Bank of America, N.A.
777 Main Street
Hartford, Connecticut 06115

_______________________
_______________________
_______________________

 
           Re:  Amendment of Subordinated Note


Ladies and Gentlemen:


Reference is made to (a) the Second Amended and Restated Subordinated Promissory
Note dated April 5, 2005 in the original principal amount of $4,700,000 (the
“Subordinated Note”) made by Vermont Pure Holdings, Inc. (“Holdings”) and
payable to the order of ________ (the “Payee”), which Subordinated Note was
collaterally assigned by the Payee to Bank of America, N.A. (the “Bank”) by the
Allonge Endorsement to Second Amended and Restated Subordinated Promissory Note
executed by the Payee, which Allonge Endorsement was dated April 5, 2005, and
(b) the Subordination and Pledge Agreement dated as of April 5, 2005 (the
“Subordination Agreement”) that is referred to in the Subordinated
Note.  Capitalized terms used herein that are not defined herein have the
meanings given to such terms in the Subordinated Note or the Subordination
Agreement, as applicable.


In connection with the amendment and restatement of the Credit Agreement and the
amendment of the Subordination Agreement as of the date hereof, Holdings, the
Payee, and the Bank have agreed, and do hereby agree, that by this agreement the
Subordinated Note is hereby amended by deleting “October 5, 2012” from clause
(iii) of the third paragraph of the Subordinated Note and by substituting
therefor the words “October 5, 2015”.


Except as otherwise expressly provided by this agreement, all of the respective
terms and provisions of the Subordinated Note shall remain the same.  The
Subordinated Note, as amended hereby, shall continue in full force and effect,
and this agreement and the Subordinated Note shall be read and construed as one
instrument.
 
This agreement is intended to take effect under, and shall be construed
according to and governed by, the internal laws of the State of Connecticut
(without reference to principles of conflicts or choice of law).  This agreement
may be executed in any number of counterparts, but all such counterparts shall
together constitute but one instrument.  A facsimile or other electronic
transmission of an executed counterpart shall have the same effect as the
original executed counterpart.


Very truly yours,


Vermont Pure Holdings, Ltd.




By______________________
Name:  Peter K. Baker
Title:    Chief Executive Officer




Agreed to:




 
Bank of America, N.A.
 
By______________________
Name: Christopher T. Phelan
Title: Senior Vice President












 
[Signature Page regarding Amendment of Subordinated Note dated April 5, 2005
executed by
Vermont Pure Holdings, Ltd. payable to __________ and endorsed to Bank of
America, N.A.]

